 


113 HR 1100 IH: Mental Health on Campus Improvement Act
U.S. House of Representatives
2013-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 1100 
IN THE HOUSE OF REPRESENTATIVES 
 
March 12, 2013 
Ms. Schakowsky (for herself, Mr. Rush, Mr. Polis, Mr. Cicilline, Mr. Grijalva, Mr. Garamendi, Mr. McGovern, Ms. Roybal-Allard, Mr. Ellison, Mr. Tonko, Ms. Lee of California, and Mr. Holt) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Public Health Service Act to improve mental and behavioral health services on college campuses. 
 
 
1.Short titleThis Act may be cited as the Mental Health on Campus Improvement Act. 
2.FindingsCongress makes the following findings: 
(1)The 2011 Association of University and College Counseling Center Directors Survey found that the average ratio of counselors to students on campus is nearly 1 to 1,879 and is often far higher on large campuses. The International Association of Counseling Services accreditation standards recommends 1 counselor per 1,000 to 1,500 students. 
(2)College Counselors report that 10.8 percent of enrolled students sought counseling in the past year, totaling an estimated 2,000,000 students. 
(3)Over 90 percent of counseling directors believe there is an increase in the number of students coming to campus with severe psychological problems; today, 44 percent of the students who visit campus counseling centers are dealing with severe mental illness, up from 16 percent in 2000, and 24 percent are on psychiatric medication, up from 17 percent in 2000. 
(4)The majority of campus counseling directors report that the demand for services and the severity of student needs are growing without an increase in resources. 
(5)Many students who need help never receive it. Only 15 percent of college students who commit suicide received campus counseling. Of students who seriously consider suicide each year, only 52% of them seek any professional help at all. 
(6)A 2012 American College Health Association (ACHA) survey of more than 98,000 college and university students revealed that, within the last 12 months, 51 percent of students report having felt overwhelming anxiety, 31 percent felt so depressed it was difficult to function, and 46 percent felt hopeless. The ACHA survey found that 7.5 percent of students have seriously considered suicide in the past 12 months. 
(7)The National Research Consortium of Counseling Centers in Higher Education found that 6 percent of students have seriously considered suicide in the past 12 months. The Research Consortium found that of those who have seriously considered suicide in the past 12 months, 52 percent sought no preferred help and only 54 percent told anyone that they were considering suicide. 
(8)Research conducted between 1997 and 2009, and presented at the 118th annual convention of the American Psychological Association found that more students are grappling with depression and anxiety disorders than did a decade ago. The study found that of students who sought college counseling, 41 percent had moderate to severe depression in 2009, that number was 34 percent in 1997. 
(9)A survey conducted by the University of Idaho Student Counseling Center in 2000 found that 77 percent of students who responded reported that they were more likely to stay in school because of counseling and that their school performance would have declined without counseling. 
(10)Students with psychological issues often struggle academically and are at risk for dropping out of school. Counseling has been shown to address these issues while having a positive impact on students remaining in school. A 6-year longitudinal study found college students receiving counseling to have an 11.4 percent higher retention rate than the general university population (Turner & Berry, 2000). 
(11)A national survey of college students living with mental health conditions, conducted by the National Alliance on Mental Health, found that 64 percent of students who experience mental health problems in college and withdraw from school do so because of their mental health issues. The survey also found that 50 percent of that group never accessed mental health services and supports. 
3.Improving mental and behavioral health on college campusesTitle V of the Public Health Service Act is amended by inserting after section 520E–2 (42 U.S.C. 290bb–36b) the following: 
 
520E–3.Grants to improve mental and behavioral health on college campuses 
(a)PurposeIt is the purpose of this section, with respect to college and university settings, to— 
(1)increase access to mental and behavioral health services; 
(2)foster and improve the prevention of mental and behavioral health disorders, and the promotion of mental health; 
(3)improve the identification and treatment for students at risk; 
(4)improve collaboration and the development of appropriate levels of mental and behavioral health care; 
(5)reduce the stigma for students with mental health disorders and enhance their access to mental health services; and 
(6)improve the efficacy of outreach efforts. 
(b)GrantsThe Secretary, acting through the Administrator and in consultation with the Secretary of Education, shall award competitive grants to eligible entities to improve mental and behavioral health services and outreach on college and university campuses. 
(c)EligibilityTo be eligible to receive a grant under subsection (b), an entity shall— 
(1)be an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)); and 
(2)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including the information required under subsection (d). 
(d)ApplicationAn application for a grant under this section shall include— 
(1)a description of the population to be targeted by the program carried out under the grant, the particular mental and behavioral health needs of the students involved; 
(2)a description of the Federal, State, local, private, and institutional resources available for meeting the needs of such students at the time the application is submitted; 
(3)an outline of the objectives of the program carried out under the grant; 
(4)a description of activities, services, and training to be provided under the program, including planned outreach strategies to reach students not currently seeking services; 
(5)a plan to seek input from community mental health providers, when available, community groups, and other public and private entities in carrying out the program; 
(6)a plan, when applicable, to meet the specific mental and behavioral health needs of veterans attending institutions of higher education; 
(7)a description of the methods to be used to evaluate the outcomes and effectiveness of the program; and 
(8)an assurance that grant funds will be used to supplement, and not supplant, any other Federal, State, or local funds available to carry out activities of the type carried out under the grant. 
(e)Special considerationsIn awarding grants under this section, the Secretary shall give special consideration to applications that describe programs to be carried out under the grant that— 
(1)demonstrate the greatest need for new or additional mental and behavioral health services, in part by providing information on current ratios of students to mental and behavioral health professionals; 
(2)propose effective approaches for initiating or expanding campus services and supports using evidence-based practices; 
(3)target traditionally underserved populations and populations most at risk; 
(4)where possible, demonstrate an awareness of, and a willingness to, coordinate with a community mental health center or other mental health resource in the community, to support screening and referral of students requiring intensive services; 
(5)identify how the college or university will address psychiatric emergencies, including how information will be communicated with families or other appropriate parties; and 
(6)demonstrate the greatest potential for replication and dissemination. 
(f)Use of fundsAmounts received under a grant under this section may be used to— 
(1)provide mental and behavioral health services to students, including prevention, promotion of mental health, voluntary screening, early intervention, voluntary assessment, treatment, management, and education services relating to the mental and behavioral health of students; 
(2)provide outreach services to notify students about the existence of mental and behavioral health services; 
(3)educate students, families, faculty, staff, and communities to increase awareness of mental health issues; 
(4)support student groups on campus that engage in activities to educate students, including activities to reduce stigma surrounding mental and behavioral disorders, and promote mental health wellness; 
(5)employ appropriately trained staff; 
(6)provide training to students, faculty, and staff to respond effectively to students with mental and behavioral health issues; 
(7)expand mental health training through internship, post-doctorate, and residency programs; 
(8)develop and support evidence-based and emerging best practices, including a focus on culturally and linguistically appropriate best practices; and 
(9)evaluate and disseminate best practices to other colleges and universities. 
(g)Duration of grantsA grant under this section shall be awarded for a period not to exceed 3 years. 
(h)Evaluation and reporting 
(1)EvaluationNot later than 18 months after the date on which a grant is received under this section, the eligible entity involved shall submit to the Secretary the results of an evaluation to be conducted by the entity concerning the effectiveness of the activities carried out under the grant and plans for the sustainability of such efforts. 
(2)ReportNot later than 2 years after the date of enactment of this section, the Secretary shall submit to the appropriate committees of Congress a report concerning the results of— 
(A)the evaluations conducted under paragraph (1); and 
(B)an evaluation conducted by the Secretary to analyze the effectiveness and efficacy of the activities conducted with grants under this section. 
(i)Technical assistanceThe Secretary may provide technical assistance to grantees in carrying out this section. 
(j)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. 
520E–4.Mental and behavioral health outreach and education on college campuses 
(a)PurposeIt is the purpose of this section to increase access to, and reduce the stigma associated with, mental health services so as to ensure that college students have the support necessary to successfully complete their studies. 
(b)National Public Education CampaignThe Secretary, acting through the Administrator and in collaboration with the Director of the Centers for Disease Control and Prevention, shall convene an interagency, public-private sector working group to plan, establish, and begin coordinating and evaluating a targeted public education campaign that is designed to focus on mental and behavioral health on college campuses. Such campaign shall be designed to— 
(1)improve the general understanding of mental health and mental health disorders; 
(2)encourage help-seeking behaviors relating to the promotion of mental health, prevention of mental health disorders, and treatment of such disorders; 
(3)make the connection between mental and behavioral health and academic success; and 
(4)assist the general public in identifying the early warning signs and reducing the stigma of mental illness. 
(c)CompositionThe working group under subsection (b) shall include— 
(1)mental health consumers, including students and family members; 
(2)representatives of colleges and universities; 
(3)representatives of national mental and behavioral health and college associations; 
(4)representatives of college health promotion and prevention organizations; 
(5)representatives of mental health providers, including community mental health centers; and 
(6)representatives of private- and public-sector groups with experience in the development of effective public health education campaigns. 
(d)PlanThe working group under subsection (b) shall develop a plan that shall— 
(1)target promotional and educational efforts to the college age population and individuals who are employed in college and university settings, including the use of roundtables; 
(2)develop and propose the implementation of research-based public health messages and activities; 
(3)provide support for local efforts to reduce stigma by using the National Mental Health Information Center as a primary point of contact for information, publications, and service program referrals; and 
(4)develop and propose the implementation of a social marketing campaign that is targeted at the college population and individuals who are employed in college and university settings. 
(e)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.. 
4.Interagency Working Group on College Mental Health 
(a)PurposeIt is the purpose of this section, pursuant to Executive Order 13263 (and the recommendations issued under section 6(b) of such Order), to provide for the establishment of a College Campus Task Force under the Federal Executive Steering Committee on Mental Health, to discuss mental and behavioral health concerns on college and university campuses. 
(b)EstablishmentThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall establish a College Campus Task Force (referred to in this section as the Task Force), under the Federal Executive Steering Committee on Mental Health, to discuss mental and behavioral health concerns on college and university campuses. 
(c)MembershipThe Task Force shall be composed of a representative from each Federal agency (as appointed by the head of the agency) that has jurisdiction over, or is affected by, mental health and education policies and projects, including— 
(1)the Department of Education; 
(2)the Department of Health and Human Services; 
(3)the Department of Veterans Affairs; and 
(4)such other Federal agencies as the Administrator of the Substance Abuse and Mental Health Services Administration and the Secretary jointly determine to be appropriate. 
(d)DutiesThe Task Force shall— 
(1)serve as a centralized mechanism to coordinate a national effort— 
(A)to discuss and evaluate evidence and knowledge on mental and behavioral health services available to, and the prevalence of mental health illness among, the college age population of the United States; 
(B)to determine the range of effective, feasible, and comprehensive actions to improve mental and behavioral health on college and university campuses; 
(C)to examine and better address the needs of the college age population dealing with mental illness; 
(D)to survey Federal agencies to determine which policies are effective in encouraging, and how best to facilitate outreach without duplicating, efforts relating to mental and behavioral health promotion; 
(E)to establish specific goals within and across Federal agencies for mental health promotion, including determinations of accountability for reaching those goals; 
(F)to develop a strategy for allocating responsibilities and ensuring participation in mental and behavioral health promotions, particularly in the case of competing agency priorities; 
(G)to coordinate plans to communicate research results relating to mental and behavioral health amongst the college age population to enable reporting and outreach activities to produce more useful and timely information; 
(H)to provide a description of evidence-based best practices, model programs, effective guidelines, and other strategies for promoting mental and behavioral health on college and university campuses; 
(I)to make recommendations to improve Federal efforts relating to mental and behavioral health promotion on college campuses and to ensure Federal efforts are consistent with available standards and evidence and other programs in existence as of the date of enactment of this Act; and 
(J)to monitor Federal progress in meeting specific mental and behavioral health promotion goals as they relate to college and university settings; 
(2)consult with national organizations with expertise in mental and behavioral health, especially those organizations working with the college age population; and 
(3)consult with and seek input from mental health professionals working on college and university campuses as appropriate. 
(e)Meetings 
(1)In generalThe Task Force shall meet at least 3 times each year. 
(2)Annual conferenceThe Secretary shall sponsor an annual conference on mental and behavioral health in college and university settings to enhance coordination, build partnerships, and share best practices in mental and behavioral health promotion, data collection, analysis, and services. 
(f)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. 
 
